DETAILED ACTION
Response to Arguments
Applicant’s Terminal Disclaimer submitted on 11/17/2021 for patent no. 10,638,255 and the Terminal Disclaimer for patent no. 9,769,604 on 12/15/2021 overcome the Double Patenting rejections set forth in the Office Action dated 9/16/2021. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1, 5-10, 14-19, 21-24 and 26-28 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Breen (US 20090164118) teaches features of a system and method of automatically replacing the geographic location of geo-fences stored in memory of a telematics system is described. The location of an asset is determined using an on-board telematics device with a location device. The location of the asset is compared with the location of predefined geo- fences stored in memory on the asset. When the asset is located within a geo-fence which triggers the replacement of geo-fences, the telematics system causes the asset to receive a new set of geo- fences, which replace the existing set of geo-fences in the telematics system memory. The operational cost of the system is reduced by minimizing communications charges when a reduced number of transmissions is needed to replace geo-fences stored in memory on the asset. See Par. 9-12 and 34-36.
Another prior art reference, McCoy (US 2013/0178233),  teaches the features of detecting a crossing of the first boundary of the first parent geofence by the client device and detecting that mobile device has exited the geo-fence, so that the next crossing of a geo-fence may be detected., if at either of steps 506 it is determined that mobile device 101 is within or has crossed one of the geo-fences. See Par. 51.

Specifically, the prior art does not teach or fairly suggest the limitations, “in response to detecting the crossing of the boundary: removing the at least one child geofence and the at least one parent  geofence of the geofence page from the client device; communicating a request to a service provider system for an additional geofence page, the additional geofence page including multiple additional child geofences and an additional geofence parent geofence having an additional boundary that encompasses the multiple additional child geofences, the request including a service identifier associated with the service provider system; obtaining the additional geofence page from the service provider system associated with the service identifier included in the request; and loading the additional geofence page onto the client device; and triggering an operation at the client device in response to the client device entering one of the multiple additional child geofences”, as claimed in independent claim 1, 10 and 19
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:


	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/               Primary Examiner, Art Unit 2644